DETAILED ACTION
Election/Restrictions
Claims 1-5, 8-11 and 21 are allowable. The restriction requirement between inventions, as set forth in the Office action mailed on 1/7/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 1/7/2020 is fully withdrawn.  Claims 15-20, directed to a method of rewinding a water wheel and a transmission gearbox are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ms. Marian Fundytus, representative of Mr. Charles Achkar, on 1/29/2021.

The application has been amended as follows: 

Listing of claims

15. (Currently amended) A water spray method of the rewinding waterwheel of claim 1, comprising the steps of: 
(a) pre-setting a traveling path (333) of the waterwheel of claim 1 according to the irrigation range of the waterwheel and the shape and area of a lawn; 
(b) setting the main body with a rewinding water pipe function at a start point of the traveling path according to the traveling path (333), and then the main body starting to roll the water pipe, so that the secondary body with a water spray function moves along the traveling path to an end point of the traveling path; 
(c) plugging the guide member to a corner point in the traveling path, so that the water pipe is in a rolling contact with the guide member; 
(d) rewinding the water pipe by the main body, so that the secondary body performs an irrigation along the traveling path through the guide member.

16. Currently Amended A transmission gearbox of the rewinding waterwheel of claim 1, comprising a box (901), a first transmission gear set (902) installed in the box, a second transmission gear set (903), a transmission belt (904) and a speed regulating mechanism (905) installed between the first transmission gear set (902) and the second transmission gear set (903); 
both of the first transmission gear set (902) and the second transmission gear set (903) having a transmission shaft (906) rotatably installed into the box (901) and a transmission gear (907) axially fixed to the transmission shaft (906), and each transmission shaft (906) having two 
the clutch gear (909) being sheathed on the external threaded sleeve (910) and coupled to the external threaded sleeve (910) by a thread, and the pulley (908) moving in an axial direction with respect to the transmission shaft (906), and the outer circumferential surface of the pulley (908) having a bevel (911), and an interval (912) being formed between the bevels (911) of two pulleys (908) for installing the transmission belt (904); 
the speed regulating mechanism (905) comprising a speed regulating shaft (913) rotatably installed into the box (901), and the speed regulating hand wheel (914) and two speed gears (915) coaxially fixed to the speed regulating shaft (913), and the speed regulating hand wheel (914) and the speed regulating shaft (913) being coupled to each other for controlling the rotation of the speed regulating shaft (913), and the speed gears (915) being engaged and transmitted with both left and right clutch gears (909) respectively; 
the clutch gear (909) of the two spacing adjustment mechanisms in the first transmission gear set (902) and the thread structure of the external threaded sleeve (910) being left handed and right handed respectively; 
and the clutch gear (909) of the two spacing adjustment mechanisms in the second transmission gear set (903) and the thread structure of the external threaded sleeve (910) being right-handed and left-handed respectively.

17. Currently Amended The transmission gearbox of the rewinding waterwheel according to claim 16, wherein the transmission gear (907) of the first transmission gear set (902) is transmitted and cooperated with the rewinding waterwheel, and the transmission gear (907) of the second transmission gear set (903) is transmitted and cooperated with the output gear.

18. Currently Amended The transmission gearbox of the rewinding waterwheel according to claim 16, wherein the pulley (908) includes a polygonal shaft hole (916), and a section of the transmission shaft has a cross-section in a polygonal shape, and the shaft hole (916) is sheathed on the section of the transmission shaft (906).

19. Currently Amended The transmission gearbox of the rewinding waterwheel according to claim 16, further comprising a plurality of steel balls (917), and the clutch gear (909) comprising a coaxial ring (918), and both inner circumferential surfaces of the ring (918) and the pulley (908) having an arc ring groove (919), and the steel balls (917) being installed into the two ring grooves (919).

20. Currently Amended The transmission gearbox of the rewinding waterwheel according to claim 16, further comprising a clutch mechanism (920), and the clutch mechanism (920) comprising a clutch handle (921) and a clutch shaft (922); and the clutch shaft (922) being installed onto the box (901) and axially movable, and the clutch shaft (922) having an end coupled to the handle (921), and the other end installed with an axial output gear (923) and a clutch gear (924), and the output gear (923) being engaged and transmitted with the inner toothed ring (24) of the rewinding waterwheel, and the clutch gear (924) being cooperated and transmitted with the transmission gear (907) of the second transmission gear set (903).
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Rewinding waterwheels are known in the art. Specifically, U.S. Patent No. 8,807,465 to Korus, U.S. Patent No. 5,711,490 to Hansinger, U.S. Patent No. 5,020,730 to Perroud, and U.S. Patent No. 4,445,643 to Thorsby, amongst others disclose sprinkler apparatuses that include 
The current device defines over known prior art, putting forth a rewinding waterwheel that automates shutting off of a sprinkler by winding of a hose. The device utilizes a mechanical structure including gate valve rods, a plate, and piston configured to actuate upon winding of the sprinkler head frame, to shut water flow on or off, by means of the gate valve. While there is known art that utilizes automated structure to shut off flow, none of which puts forth the arrangement of structure put forth by the instant claims. Therefore, the claims defined over known prior art and are allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752                                                                                                                                                                                                        
/QINGZHANG ZHOU/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        /QINGZHANG ZHOU/Primary Examiner, Art Unit 3752